Name: COMMISSION REGULATION (EC) No 935/1999 of 4 May 1999 on the sale of 40000 tonnes of barley held by the Spanish intervention agency for processing in Portugal
 Type: Regulation
 Subject Matter: Europe;  plant product;  agri-foodstuffs;  trade policy
 Date Published: nan

 EN Official Journal of the European Communities5. 5. 1999 L 117/7 COMMISSION REGULATION (EC) No 935/1999 of 4 May 1999 on the sale of 40 000 tonnes of barley held by the Spanish intervention agency for processing in Portugal THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organisation of the market in cereals (1) as last amended by Commission Regulation (EC) No 923/96 (2), and in particular Article 5 thereof, (1) Whereas Portugal is experiencing particular diffi- culties with respect to supplies of feed grain following an extremely poor barley harvest in 1998 as a result of adverse weather conditions; (2) Whereas supplies are available in Spain in the form of intervention barley; whereas this barley does not find its way to Portugal in view of the long distances and high transport costs involved; (3) Whereas, taking into account the supplies of feed grain available in Spain and their remoteness from areas of consumption and export ports, the quant- ities of grain in question would be extremely diffi- cult to dispose of under the normal conditions of resale of intervention stocks laid down in Commis- sion Regulation (EEC) No 2131/93 of 28 July 1993 laying down the procedure and conditions for the sale of cereals held by intervention agencies (3), as last amended by Regulation (EC) No 39/1999 (4); whereas Article 5(4) of that Regulation expressly provides for a derogation from the normal condi- tions of resale of intervention stocks under certain circumstances; whereas these circumstances currently exist; whereas a standing invitation to tender should therefore be opened for 40 000 tonnes of barley held in the region of Palencia and Burgos for compulsory consumption in Portugal; whereas this invitation to tender should be subject to special price conditions; (4) Whereas, as regards proof of processing in Portugal, Commission Regulation (EEC) No 3002/92 of 16 October 1992 laying down common detailed rules for verifying the use and/or destination of products from intervention (5), as last amended by Regula- tion (EC) No 770/96 (6), is applicable; (5) Whereas the Management Committee for Cereals has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION: Article 1 1. The Portuguese intervention agency, hereinafter referred to as INGA, shall organise a standing invitation to tender under the conditions laid down in Regulation (EEC) No 2131/93 for the resale of 40 000 tonnes of barley held in the region of Palencia and Burgos by the Spanish intervention agency, hereinafter referred to as FEGA, for disposal in Portugal. 2. Without prejudice to Regulation (EEC) No 2131/93, the following special rules shall apply to this invitation to tender: Ã¯ £ § for the first invitation to tender, tenderers may not submit tenders for more than 1 500 tonnes, Ã¯ £ § tenders shall be drawn up with reference to the actual quality of the lot to which they relate, Ã¯ £ § tenderers shall undertake to process the quantities of barley awarded to them in Portugal, Ã¯ £ § processing shall be carried out by 30 September 1999 at the latest, except in cases of force majeure, Ã¯ £ § a security of a EUR 20 per tonne shall be lodged with the Portuguese intervention agency by successful tenderers to ensure compliance with the conditions laid down in the third and fourth indents. This security shall be lodged at the latest within two working days of receipt of the statement of award of contract, Ã¯ £ § INGA shall notify FEGA of the tenders which have been accepted and for which payment has been made. 3. Notwithstanding Article 5(1) of Regulation (EEC) No 2131/93, the highest tender exceeding the minimum price of EUR 110 per tonne shall be accepted. (1) OJ L 181, 1.7.1992, p. 21. (2) OJ L 126, 24.5.1996, p. 37. (3) OJ L 191, 31.7.1993, p. 76. (5) OJ L 301, 17.10.1992, p. 17. (4) OJ L 5, 9.1.1999, p. 64. (6) OJ L 104, 27.4.1996, p. 13. EN Official Journal of the European Communities 5. 5. 1999L 117/8 Article 2 1. Securities as referred to in the fifth indent of Article 1(2) shall be released where they cover quantities in respect of which the tenderers provide proof: Ã¯ £ § of processing in Portugal by 30 September 1999 at the latest except in cases of force majeure, or Ã¯ £ § that the product is no longer fit for human or animal consumption. 2. Proof that the cereals covered by this Regulation have been processed shall be furnished before 1 January 2000 in accordance with Regulation (EEC) No 3002/92. However, processing shall be deemed to have taken place once the barley has been delivered to a store in Portugal. 3. In addition to the endorsements provided for in Regulation (EEC) No 3002/92, box 104 of the T 5 control copy must bear one or more of the following: Ã¯ £ § Destinados a la transformaciÃ ³n [Reglamento (CE) no 935/1999] Ã¯ £ § Til forarbejdning (forordning (EF) nr. 935/1999) Ã¯ £ § Zur Verarbeitung bestimmt (Verordnung (EG) Nr. 935/1999) Ã¯ £ § Ã Ã Ã ¿Ã ¿Ã  Ã ¶Ã ¿Ã ½Ã Ã ±Ã ¹ Ã ³Ã ¹Ã ± µÃ µÃ Ã ±ÃÃ ¿ Ã ·Ã Ã · [Ã Ã ±Ã ½Ã ¿Ã ½Ã ¹Ã  µ r (Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 935/1999] Ã¯ £ § For processing (Regulation (EC) No 935/1999) Ã¯ £ § DestinÃ ©es Ã la transformation [rÃ ¨glement (CE) no 935/ 1999] Ã¯ £ § Destinate alla trasformazione [regolamento (CE) n. 935/1999] Ã¯ £ § Bestemd om te worden verwerkt (Verordening (EG) nr. 935/1999) Ã¯ £ § Para transformaÃ §Ã £o [Regulamento (CE) n.o 935/1999] Ã¯ £ § Tarkoitettu jalostukseen [Asetus (EY) N:o 935/1999] Ã¯ £ § FÃ ¶r bearbetning (fÃ ¶rordning (EG) nr 935/1999). Article 3 1. The final date for the submission of tenders in response to the first partial invitation to tender shall be 13 May 1999. 2. The final date for the submission of tenders in response to the final partial invitation to tender shall be 27 May 1999. 3. Tenders must be submitted to the Portuguese inter- vention agency: Instituto Nacional de IntervenÃ §Ã £o de Garantia AgrÃ ­cola Rua Fernando Curado Ribeiro 4G P-1600 Lisboa Tel. (351-1) 751 85 00 Fax (351-1) 751 86 00. Article 4 The quantities of barley awarded shall be made available to successful tenderers by FEGA as soon as it receives the notification referred to in the sixth indent of Article 1(2). Article 5 The Portuguese intervention agency shall transfer the amounts received for the tenders awarded under this Regulation to the Spanish intervention agency within 10 days of receipt of those amounts. Article 6 The Portuguese intervention agency shall inform the Commission, by the Tuesday of the week following the final date for the submission of tenders at the latest, of the average prices of the various lots and the quantities sold. Article 7 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 May 1999. For the Commission Franz FISCHLER Member of the Commission